Citation Nr: 0909083	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for service connection for a 
respiratory disability. 

2.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from December 
1955 to December 1959, in the Navy from May 1960 to April 
1964, and in the Coast Guard from June 1971 to September 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2004, 
the Veteran appeared at a hearing at the RO before the 
undersigned.  Then in November 2005, the Board remanded the 
matter for further development. 

The issue of service connection for sinusitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in March 1985, the RO denied 
service connection for a respiratory disability.  The Veteran 
did not appeal this decision within one year of being 
notified.

2.  Evidence received since the March 1985 rating decision 
includes service treatment records. 

3.  The Veteran does not have a respiratory disability 
related to service. 


CONCLUSIONS OF LAW

1.  The March 1985 RO decision that denied the claim for 
service connection for a respiratory disability is final.  38 
U.S.C.A. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1984).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a respiratory disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  The veteran does not have a currently-shown respiratory 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2001, March 2006, August 
2006, and January 2007, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In August 2006 and January 
2007, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
August 2006 notice letter included the criteria for reopening 
the previously denied claim for service connection for a 
respiratory disability, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The Board finds that adequate notice has 
been provided, and any deficiency poses no risk of prejudice 
to the Veteran.  
 
VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

Respiratory Disability

In a decision dated in March 1985, the RO denied the 
Veteran's claim for service connection for a respiratory 
disability.  The Veteran did not timely appeal this decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984).  Thus, the March 1985 decision became final because 
the Veteran did not file a timely appeal.

The claim of entitlement to service connection for a 
respiratory disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in June 2001.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2001).  
The Board notes, as an aside, that the definition of "new and 
material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001; 
thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Among the new evidence received since the previous rating 
decision are additional active service treatment records.  
Accordingly, the petition to reopen the service connection 
claim is granted as a matter of law.  38 C.F.R. 3.156(c).  

As the claim has been reopened, the Board now turns to the 
merits of the claim for service connection for a respiratory 
disability.  Review of the procedural history and development 
of the instant appeal persuades the Board that a de novo 
review of the veteran's claim including the newly-submitted 
evidence at this point will not result in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
interests of judicial economy and efficiency, therefore, a 
decision will be rendered without further delay.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The problem in this case is that is there is no evidence that 
the Veteran currently has a respiratory disability.  While 
the record is replete with complaints of shortness of breath 
associated with the Veteran's service-connected sleep apnea, 
there is no evidence of a separate respiratory disability.  
In fact, the Veteran has consistently been shown to have a 
normal respiratory system on evaluation.  A February 1985 VA 
examination report noted a history of shortness of breath but 
no abnormalities were noted following a respiratory system 
evaluation.  An October 1989 VA treatment record reflects no 
history of pulmonary disease.  Most recently, VA afforded the 
Veteran a respiratory examination in January 2007.  Upon 
evaluation of the Veteran, the examiner noted that the 
etiology of his shortness of breath was not apparent.  He 
noted that chronic sinusitis, allergic rhinitis, heart 
disease, and a history of smoking contributed to the 
Veteran's shortness of breath.  He further noted that there 
was no evidence of chronic obstructive pulmonary disease and 
that the Veteran's pulmonary function studies had been 
normal.  

Congress has specifically limited entitlement to service- 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the 
absence of a diagnosis showing the presence of a respiratory 
disorder, service connection for a respiratory disorder on 
either a direct or secondary basis is not warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his symptoms of shortness of 
breath.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has a respiratory 
disability related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a respiratory disability.  
To this extent, the appeal is allowed.

Service connection for a respiratory disability is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111 (West 2002).  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2008), similarly provides 
that "[t]he veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted."  38 C.F.R. 
§ 3.304(b) (2008).  A veteran thus enjoys an initial 
presumption of sound condition upon service entry if the 
enlistment records do not reflect that the veteran has a 
disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) 
(noting that "[w]hen no preexisting condition is noted upon 
entry to service, the veteran is presumed to have been sound 
upon entry," but that "if a preexisting disorder is noted 
upon entry to service, the veteran cannot bring a claim for 
service connection for that disorder");  see 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002), VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service. VAOPGCPREC 3-2003; Wagner, supra.

In this case, the Veteran contends that he developed 
sinusitis due to or during active service.  In the 
alternative he also claims that sinusitis was either 
aggravated by service or was aggravated by his service-
connected sleep apnea.  

The Veteran currently has chronic sinusitis as noted in the 
January 2007 VA examination report.  Service treatment 
records show that he had his sinuses surgically drained 
during childhood and was noted to have chronic sinusitis on 
various examination reports during service.  In May 1984, a 
radiographic report of the sinus showed that he had very 
minimal membrane thickening in the left antrum but his 
sinuses were otherwise negative.  In view of the foregoing, 
the Board finds that a VA examination addressing whether pre-
existing sinusitis was aggravated during service, or 
aggravated by service-connected sleep apnea is warranted.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for a VA physician with 
appropriate expertise to review the 
record and render an opinion.  If the 
examiner finds that a clinical 
examination of the Veteran is helpful, 
the Veteran should be scheduled for an 
examination, to include all tests and 
studies deemed helpful by the examiner.  
The claims file must be made available 
to the examiner and the examiner should 
indicate in his/her report that the 
claims file was reviewed.  The examiner 
should respond to the following:

a)  Is there a 50 percent probability 
or greater that the Veteran's 
preexisting sinusitis increased in 
severity during the Veteran's active 
service?

b)  If the Veteran's preexisting 
sinusitis increased in severity during 
a period of service, is there a 
50 percent probability or greater that 
such increase was due to the natural 
progression of the disability, or if 
not, due to aggravation of the 
disability in service?

c)  Is there a 50 percent probability 
or greater that sinusitis is related 
to the Veteran's service-connected 
sleep apnea?  If so, the examiner 
should indicate whether sinusitis has 
undergone any permanent increase in 
severity due to the service-connected 
sleep apnea, and specify the degree 
of increase in severity over and 
above the preexisting base line of 
disability.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.
            
            A rationale for any opinion expressed should be 
provided.
		
Note:  "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted 
with temporary or intermittent flare-
ups of symptomatology.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


